Exhibit 99.1 HERSHA HOSPITALITY TRUST 510 Walnut Street | 9th Floor Philadelphia | PA | 19106 p. 215.238.1046 | f. 215.238.0157 hersha.com HERSHA HOSPITALITY ANNOUNCES FIRST QUARTER RESULTS - Consolidated Hotel RevPAR Improved 12.0% - - Consolidated Average Daily Rate Increased 5.8% - - Same Store Hotel RevPAR, excluding renovations, increased by 16.0% - - Same Store Hotel EBITDA Margins, excluding renovations, increased 260 bps - Philadelphia, PA, April 30, 2013 Hersha Hospitality Trust (NYSE: HT), owner of upscale hotels in urban gateway markets, today announced results for the first quarter ended March 31, 2013. First Quarter 2013 Financial Results Adjusted Funds from Operations (“AFFO”) in the first quarter increased by $4.3 million to $7.0 million, compared to $2.7 million for the first quarter of 2012.AFFO per diluted common share and unit of limited partnership interest in Hersha Hospitality Limited Partnership (“OP Unit”) increased 50% to $0.03 compared to $0.02 in same quarter in 2012.The Company’s weighted average diluted common shares and OP Units outstanding were approximately 208.9 million in the first quarter of 2013, up from approximately 180.5 million in the comparable quarter of 2012. Net loss applicable to common shareholders was ($13.1) million for the first quarter ended March 31, 2013, compared to a net loss of ($10.7) million for the comparable quarter of 2012. “As we discussed on our year-end call, our first quarter performance was tracking above our internal forecasts and that of our competitive set and we were pleased to see the momentum continue throughout the entire period.We took advantage of the typical seasonal weakness in our portfolio by completing the majority of our 2013 renovations.Despite ongoing renovations at 11 of our properties during the first quarter, our portfolio was still able to generate 12.4% Same Store RevPAR growth and we were pleased with the results from our aggressive asset management program and active revenue management strategies during the quarter.” commented Mr. Jay H. Shah, the Company’s Chief Executive Officer. Mr. Shah continued, “Hersha’s results led the market and once again validate that our portfolio of young, well-located urban transient hotels will continue to capture market share even in seasonally softer periods.With the majority of our development projects closer to completion, we remain focused on our targeted acquisition strategy, well-timed value add ROI projects and ongoing aggressive asset management as a way to continue to create long-lasting value for our shareholders.” First Quarter 2013 Operating Results For the quarter ended March 31, 2013, revenue per available room (“RevPAR”) for the Company's consolidated hotels, 56 hotels at March 31, 2013 compared to 53 hotels as of March 31, 2012, was up 12.0% to $105.43 compared to $94.16 in the prior year period.The Company’s average daily rate (ADR) for its consolidated hotels increased by 5.8% to $151.19, and occupancy for its consolidated hotels increased by 385 basis points to 69.7%.Hotel EBITDA for the Company’s consolidated hotels grew approximately 14.6%, or $2.8 million, to $22.0 million for the quarter ended March 31, 2013 compared to the same period in 2012.Hotel EBITDA margin was 28.6% in the first quarter of 2013 compared to 29.6% in the same quarter of 2012.The decrease in margin was driven by the mix of new full service assets to the portfolio and the disruption from renovations and construction related activity at 11 of the Company’s hotels.Excluding the hotels under renovation, RevPAR increased 14.4% while Hotel EBITDA margins increased by 180 basis points to 30.2% in the first quarter of 2013. On a same-store basis (53 hotels), RevPAR for the Company’s consolidated hotels for the quarter ended March 31, 2013 was up 12.4% to $105.06 compared to $93.46 in the prior year period.ADR for the Company’s same-store consolidated hotels increased by 5.3% to $149.70, while occupancy for its same-store consolidated hotels increased by 447 basis points to 70.2%. Excluding the hotels under renovation, same-store RevPAR increased by 16.0% year over year. Hotel EBITDA for the Company’s same-store consolidated hotels for the quarter ended March 31, 2013 increased approximately 15.0% or $3.0 million, to $23.0 million compared to the quarter ended March 31, 2012.Hotel EBITDA margins for the Company’s same-store consolidated hotels increased by approximately 100 basis points to 31.6% in the first quarter of 2013 compared to 30.5% in the first quarter of 2012.Excluding the hotels under renovation, same-store Hotel EBITDA margins increased by 260 basis points to 30.9% in the first quarter of 2013. The Company’s top performing markets during the quarter based on RevPAR growth, excluding the New York City and Manhattan markets discussed below, were the NY-NJ Metro, the Washington D.C. Urban and the California-Arizona markets with RevPAR growth of 38.1%, 22.6% and 12.8%, respectively. New York City and Manhattan The New York City hotel portfolio, which includes the five boroughs, consisted of 15 hotels as of March 31, 2013. For the first quarter of 2013, the Company’s same-store New York City hotel portfolio (14 hotels) recorded a 14.1% increase in RevPAR to $146.60 as ADR increased 11.9% to $172.83 and occupancy increased 162 basis points to 84.8%.Hotel EBITDA margins increased 250 basis points to 32.2%. The Manhattan hotel portfolio consisted of 12 hotels as of March 31, 2013. For the first quarter of 2013, the Company’s same-store Manhattan hotel portfolio (11 hotels) recorded a 7.8% increase in RevPAR to $142.83 as occupancy decreased 67 basis points to 84.1% but ADR increased 8.7% to $169.92.Hotel EBITDA margins increased 30 basis points to 30.5%.Excluding the impact of renovations at two of the Company’s Manhattan hotels during the quarter, the Company’s same-store Manhattan portfolio recorded a 10.6% increase in RevPAR and increased Hotel EBITDA margins by 130 basis points. 510 Walnut Street 9th Floor | Philadelphia, PA19106 | p. 215.238.1046 | f. 215.238.0157
